—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 24, 1997, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Since defendant’s sufficiency claims were not specifically raised or ruled upon during trial and were raised for the first time on a motion to set aside the verdict, they are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that there was ample evidence of physical injury (see, People v Guidice, 83 NY2d 630), including evidence that the assault victim suffered razor-induced injuries that necessitated medical treatment, including suturing. We further find that the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.